Title: From George Washington to William Herbert, 25 June 1799
From: Washington, George
To: Herbert, William



Dear Sir,
Mount Vernon, June 25th, 1799

In expectation of receiving considerable sums of money for Lands sold for the express purpose of raising it, I have (being able hitherto to get along without it) forborne to apply to the Bank for aid. But out of $15,000 which ought to have been paid by the first of June 1798, and nearly the same sum this month for Lands, sold by me I have recd $1700 only.

This disappointment, and calls upon me which I would ⟨illegible⟩ to parry under ⟨illegible⟩ly true, induced me to accept your kind offer of endorsing my notes for the money I may have occasion to ⟨desire.⟩ On, or about the first of July I shall have demands to answer ⟨illegible⟩ (exclusive of the balance I have rem[ain]g ⟨illegible⟩ of about $1,500 and wish ⟨illegible⟩ such steps as are necessary ⟨illegible⟩ (as borrowing ⟨illegible⟩ new to me) I would thank you to point out; and to inform me of. arrangements can be made ⟨illegible⟩ my attendance in Alexandria whether my draughts will be honored. and if so, that you would be so good as to secure or prepare in my behalf, the needful. I have no stamps, if they be necy.
I would thank you also for information of the terms on which this accomodation at the Bank is to be obtained; for as I have observed before it is quite a new scene I am entering upon. With very great esteem & regard I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington


P.S. Besides the 1,500$ above, I may, from ⟨illegible⟩ some causes be obliged ⟨illegible⟩ ’ere long ⟨illegible⟩ desirous ⟨illegible⟩ taking the Land ⟨illegible⟩ before I do this.

